Citation Nr: 1411499	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

The Veteran represented by:    Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from November 1985 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in July 2010, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In August 2008, during a VA examination for the right foot disability, the Veteran indicated that the same service incident that injured the right foot also injured the left foot and the examination revealed symptoms and findings in both feet.

The issue of service connection for a left foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A bilateral hearing loss for VA purposes is not currently shown

2.  There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset from an injury, disease, or event of active service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the tinnitus claim is not necessary.

As to the claim for hearing loss, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in February 2008.  As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, and VA records, and afforded the Veteran VA examination in August 2008 and a hearing before the undersigned in December 2013.  

The report of the VA examination regarding hearing loss indicates that the test results are not reliable.   The Veteran is in agreement that the hearing test was not accurate as to his hearing acuity.  The Board notes, however, that the Veteran submitted a private report from March 2007, which appears to be an accurate testing of the Veteran's hearing.  Moreover, the report included an interview and review of the Veteran's medical history, including his service, and an examination of the Veteran, as well as sufficient findings regarding his hearing.  Therefore, the Board concludes that this examination is adequate for the Board to reach a decision.  See, e.g., 38 C.F.R. § 3.326 (b).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The undersigned Veterans Law Judge (VLJ) identified the issue and asked the Veteran to provide details of his noise exposure in service, especially in the use of hearing protection.  The representative and the VLJ asked the Veteran and his wife questions to ascertain the extent of the hearing loss and its functional impact upon the Veteran.  

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for bilateral hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

The Veteran asserts that he has bilateral hearing loss and bilateral tinnitus as a result of in-service noise exposure.  His DD-214 establishes that his MOS was in naval aviation.  He testified that his duties required him to be near jets with their engines running while preparing the jets for launch off the aircraft carrier.  He also testified that his bunk and other duties, while below deck, required him to be near the launch engines.  While he frequently wore hearing protection, there were plenty of occasions when he did not use protection such as below deck.  He testified that the onset of both his hearing loss and tinnitus began in service.

The Veteran entered service in November 1985.  At the enlistment examination in March 1985, he underwent an audiological test with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
5
LEFT
15
5
5
10
15

Upon entry into service, his hearing was tested again in November 1985 with pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
5
0
5
15
15
 

Upon separation, the Veteran underwent a VA audiological examination in November 19	89.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
10
5
10
15
20

In January 2004, the Veteran made a complaint of tinnitus to his primary care physician. 

The Veteran underwent a private audiological examination in March 2007.  The Veteran complained of tinnitus in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
15
20
LEFT
25
25
20
20
20

Speech recognition ability was recorded as 96 percent in the right ear and 96 percent in the left ear.  It is not clear to the Board if the speech recognition scores were determined by using the Maryland CNC Test as required under 38 C.F.R. §§ 3.385 , 4.85.  The diagnosis was mild conductive hearing loss in the left ear and mild sensorineural hearing loss in the right ear.

VA provided the Veteran with a VA examination in August 2008, but the examiner stated the results, while strongly suggestive of a non-organic hearing loss, were not reliable and the variability of response with retesting was more than one could expect with testing-retesting variability.  The Veteran did report bilateral tinnitus which began 15 to 20 years earlier.  It is constant and keeps him awake at nights.  

Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.   Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, the Veteran's hearing acuity, as measured by the pure tone thresholds in audiometric testing, was at normal levels for VA purposes not only upon entry, but also upon separation and almost 20 years later in March 2007.  While VA attempted to test the Veteran in August 2008, the examiner concluded the results were not reliable.  The Veteran agrees that the VA test did not fairly assess his hearing.  There is, however, no indication from the test report that the March 2007 test was unreliable and the Veteran does not question the results either.  While the private care provider, Dr. Green, diagnosed mild hearing loss in March 2007, that diagnosis was based upon the general definition of impaired hearing.  See Hensley, supra.  The Veteran, however, did not have an auditory threshold of 40 decibels or higher in any of the required frequencies (500, 1,000, 2,000, 3,000, and 4,000 Hertz) nor did testing demonstrate 26 decibels or greater for at least three of these frequencies.  There is no definite indication of Maryland CNC speech recognition testing, but in any event, the Veteran had speech recognition scores of 96 percent bilaterally in the March 2007 test.  In sum, the March 2007 test demonstrates that the Veteran does not have a hearing loss disability as defined by VA regulations.  

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current hearing loss disability, as defined by § 3.385, in this case, the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").  While the private medical community may recognize that the Veteran has impaired hearing loss, the results here do not demonstrate such a disability as required by VA regulations.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  

The Board recognizes that the Veteran is asserting his own opinion he has a hearing loss disability.  Although the Veteran is competent to describe symptoms, bilateral hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Furthermore, a hearing loss diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a bilateral hearing loss disability and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

As there is no competent evidence of current bilateral hearing loss due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim was filed.  See McClain v. Nicholson 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013)

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Service Connection for Tinnitus

Considering the pertinent evidence in light of the governing legal authority, and resolving all doubt in favor of the Veteran, the Board finds that the claim must be granted.

Tinnitus is a condition under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that tinnitus began in service.  Thus, the evidence establishes that the Veteran currently has tinnitus.

The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified that his tinnitus began in the Navy.  In August 2008, the Veteran stated it began 15-20 years earlier, which at the longer end would place the onset at the end of the Veteran's service.  The statements and testimony tend to prove a fact, that is, he noticed that tinnitus began in service. Moreover, the Board finds the Veteran's report of having experienced tinnitus since separation from service to also be credible.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, disease, or event (noise exposure), resulting in tinnitus.

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for a right foot disability.  The Veteran's testimony and the service medical records establish that in June 1989, a flight plate used in the aircraft carrier launch system fell off a fork lift and landed on the Veteran's feet.  A short time later, in July 1989, he reinjured his right foot when he stubbed it against a door.  The treatment records indicate he only sought treatment for the right foot.  The injury was noted at his separation examination.

The Veteran was provided a VA examination in August 2008.  The VA examiner diagnosed a bilateral MTP joint strain of the great toe and further concluded it was less likely than not that the disability began in service in as much as the injury occurred in June and July 1989 and the Veteran next sought treatment in 2007.  The Board finds that the examination is inadequate.  First, the examiner does not explain the clinical significance that the length of time between separation and the first treatment does not establish a nexus of the disability to service.  Service connection may be proven by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner therefore did not explain how the length of time between the in-service injury and the first post- separation treatment precluded service connection for a right foot disability that had either a sudden onset or gradually progressed over the years.  

Furthermore, the Board notes the examiner diagnosed right foot strain, but without the benefit of any X-rays.  Subsequent private medical records submitted by the Veteran establish a diagnosis of degenerative joint disease established by X-rays.  Thus, it appears the examiner's diagnosis is either incorrect or based upon incomplete information.

The examiner also did not discuss the Veteran's evidence that his current symptoms started with the injury and progressively worsened over the years.  A Veteran may testify about events within his own personal knowledge, derived from his own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the expert also did not have the benefit of records subsequently furnished by the Veteran.  The Veteran submitted two pages of records from Dr. Jose Garmendia, of Jacksonville, Florida, which indicates he treated the Veteran's right foot in May and June 1995.  The Veteran also submitted a one page document from Dr. Samir Array in January 2004 for complaints of right foot symptoms.  It is not clear if these are the complete records of Dr. Garmendia and Dr. Array or not.    The Board has determined that the Veteran should be offered the opportunity to submit or have VA obtain the complete records as they may help establish the claim.

Finally, as noted, the service treatment records indicate an injury to the right foot in June and July 1989.  After a door slammed his right foot or he stubbed his toe against the door, the Veteran testified he was taken to the Mayport Naval Hospital, which the Veteran believes is no longer in existence.  The records contain an admission sheet for an inpatient hospitalization, but do not indicate which naval hospital was involved.  The RO unsuccessfully requested records from the Jacksonville Naval Hospital and the Board has determined that an attempt should be made requesting records from the Mayport Naval Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Garmendia and Dr. Array, and any other medical provider who treated the Veteran for his right foot disability.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Request from the NPRC, and any other appropriate source, to include the National Archives and Records Administration, or any other appropriate custodian of records for the period identified by the Veteran from June 1989 to July 1989, the inpatient hospital records or other documents from the Mayport Naval Medical Hospital.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
3.  After the foregoing record development is complete, schedule the Veteran for a VA examination for a right foot disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a right foot disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current right foot disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is advised that lay evidence of continuity of symptoms of a right foot disability, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

4.  After the development requested is completed, readjudicate the claim for service connection for a right foot disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


